Title: To Thomas Jefferson from Luther Martin, 14 February 1798
From: Martin, Luther
To: Jefferson, Thomas


          
            Baltimore, Feb. 14th, 1798
          
          In the conclusion of my last letter you have seen the anxiety which the western inhabitants expressed for the aid of Mr. Cresap, and their hopes that he would not yield to his resentment so far as to deny them that aid.
          Though no man, perhaps, felt more sensibly than Mr. Cresap an indignity offered to him, yet was he not of a disposition to sacrifice the innocent for the guilty, or the happiness of that infant country to his injured feelings; the dying groans of its butchered inhabitants; the flames ascending from their dwellings through the dark horrors of the night could not afford music to his ears, or pleasure to his eyes; on the contrary they added the most poignant anguish to a heart already oppressed with chagrin.
          But to what purpose should he again have embodied a company, and again have crossed the mountains, when he could only count upon useless expence to himself, fatigue and loss of time to his soldiers; a fresh insult, and no benefit to his country?
          Fortunately however, for those western settlements, the earl of Dunmore better appreciated his merits; and notwithstanding Mr. Cresap was a citizen of Maryland, on the tenth day of June in the year 1774, a commission was made out for him at Williamsburgh, and sent him as speedily as the distance would permit; by which he was appointed a captain in the service of the colony of Virginia; authorized to raise a company to act against the Indians, and for that purpose to join major August M’Donald, to whom was given the command of the expedition.
          
          By this conduct of lord Dunmore, who soon after made him a friendly visit, his wounded feelings were not only soothed, but he found himself invested with an authority, that could no longer be questioned. He immediately repaired to the defence of those settlements, and at the appearance of their favorite hero, joy beamed on every countenance, while confidence animated with every heart; the inhabitants hailed him as their expected deliverer, and thronged in such number to his standard, that although several captains, previously appointed, had already raised their companies among them, he scarcely had arrived at Redstone when not only his own, but the companies of his nephew Michael Cresap and captain H. L. who were with him, were compleated; and so far were these people from being persons of no consequence or the refuge of society, that on the contrary the privates of his company were in general among the worthiest citizens of his own neighbourhood; of the mountains, and of the settlements on the other side of these mountains, many of whom have since filled respectable appointments in the civil and military departments of our governments and discharged the duties of those appointments with honor and fidelity.
          Mr. Cresap served that summer and the succeeding autum in the two expeditions which took place, the first under major M’Donald against the Muskingum, the other under lord Dunmore to the great Kanhawa; and to his exertions and the confidence the inhabitants reposed in him was in a great degree owing to the facility with which the army was furnished with provisions and other necessaries during those expeditions; the last of which ended on the 26th day of November in the aforegoing year; a treaty having in the intermediate time been held at Chiliothi, on the Scioto, which terminated in a peace with the Indian nations.
          Upon that event taking place Mr. Cresap returned to his family, and during the succeeding winter he devoted himself to every necessary preparation for resuming his favorite undertaking, with which the Indian hostilities of the preceding year had so totally interfered.
          George Rogers Clarke, the present general Clarke of Kentucky, who during the American revolution, so nobly distinguished himself to the westward, was at that time a young man of a bold and enterprizing disposition, but destitute of fortune, and almost as destitute of friends. Mr. Cresap had served with him under lord Dunmore; an Intimacy and attachment had taken place between them. Him Mr. Cresap associated with himself in his expedition to the Tenesee, and as early as possible, in the spring of 1775, they proceeded together to that place, accompanied by a number of men engaged by Mr. Cresap for that purpose, and furnished with every necessary for exploring, and making settlements in the wilderness.
          
          After their arrival, Mr. Cresap continued with them until he had sufficiently examined the country, and fixed on the part which he thought the most eligible for the intended settlements; when finding his constitution much shattered, and his health greatly impaired, by the hardships and fatigues to which he had been exposed during the antecedent year, and his then expedition, he left the improvements to be made,—the persons employed thereon, and the necessaries provided for that purpose, under the care and superintendance of his friend Clarke, and returned with the intention, for a time, of enjoying repose and seeking for health in the bosom of his family.
          During his absence, the disputes which were before subsisting between Great Britain and her colonies had assumed a new aspect;—an appeal had been made to arms;—the battle of Lexington had been fought; and the siege of Boston had been commenced. The Congress of 1775 on the 14th day of June, seven days before you first took your seat in it, had voted six rifle companies, two of them from Maryland, to be raised to march and join the American army at Boston. And during his absence, to that department authorised to appoint officers for the Maryland companies, Col. Cresap had pledged himself that his son should accept the command of one of those companies.
          When Mr. Cresap returned and was informed of these events, a respect for his father’s engagement and a love for his country superseded every other consideration—not withstanding his ill state of health he hesitated not a moment;—he tore himself from the tender embraces of a beloved wife, and the endearing caresses of four lovely children, the oldest of whom, the late Mrs. M. was then but eight years of age. It was their last adieu! Their longing eyes were no more to be blest with the sight of an affectionate husband, a tender and indulgent father! He marched with his company to the siege of Boston;—he lived not to return.
          To the pious care of the generous citizens of New-York was entrusted his body, all of him that was mortal.—His generous spirit, that portion of ethereal flame which during their union warmed and animated it here, ascended to the bosom of its Creator, where the shafts of malevolence cannot assail it; nor the envenomed calumnies of philosophers disturb its repose.
          The following is an account of his death, taken from a New-York paper, published in October 1775:—“Yesterday died at at his lodgings in this city, Michael Cresap, Esq. of the colony of Virginia, first captain in the corps of riflemen, a gentleman of great reputation as a soldier, and  highly esteemed as a citizen. His remains will be interred to-morrow evening with the honours of war, attended by all the military of this city.”
          And in a subsequent paper, his funeral was thus announced, “On the 12th instant arrived here on his return from the Provincial camp at Cambridge, and on the 18th instant departed this life of a fever, in the twenty-eighth year of his age, Michael Cresap, Esq. youngest son of Col. Thomas Cresap, of Potowmack in Virginia†; he was captain of a rifle company now in the continental army before Boston.—He served as a captain under the command of Lord Dunmore, in the late expedition against the Indians; in which he eminently distinguished himself by his prudence, firmness and intrepidity as a brave officer. And in the present contest between the parent state and the colonies, gave proofs of his attachment to the rights and liberties of his country. He has left a widow and four children to deplore the loss of a husband and a father; and by his death, his country is deprived of a worthy and esteemed citizen. His remains were interred the day following in Trinity Church Yard with military honours, attended by a vast concourse of people!”
          How sincerely he was esteemed, and how dearly he was beloved, while living, by the inhabitants of the western parts of Maryland, and of the western side of the Alleghany mountains, and how bitterly they lamented his death, thousands yet living can testify.
          As to the inhabitants of the western side of those mountains, it may with truth be said he was more than beloved and esteemed; he was by many of them even idolized;—he was considered almost as their tutelar deity:—as the being to whom next to their God they looked up in the hour of danger and distress for relief and protection.
          And is this the man to whom you alluded in your notes upon Virginia?—Is this the man, whom of all others you selected to declare him an infamous murderer! The wanton, the cruel, the cowardly assassin of every individual in whose vein the blood of Logan flowed, not even excepting his women and children!
          What would my noble minded, generous spirited father-in-law have felt, when just closing this sublunary scene, could he have supposed it possible that one of his compatriots distinguishedly enagaged in the cabinet in the same cause, in which he had been employed in the field, would almost before his ashes were cold have attempted to eternize his memory only by devoting it to infamy!—That in order to raise a monument to some worthless insignificant savage, you should unite the powers of your eloquence with the charms of your diction to blast a name, the doing justice to which might have given you fame as an historian! That you should have exerted all those talents you possess for the purpose of transmitting him to every part of the globe where civilization  and science might shed their enlightening beams, and to remotest ages, as the proper object of their horror and execration!
          Would to heaven he had lived—but unless his life would have prevented the execrable page I retract the wish.
          I am not ashamed to avow, on the contrary I make it my boast, as a proof of my understanding, that I believe in a religion the pure precepts of which, in spite of the artful casuistry of false honour, or the powerful pleadings of the passions, prohibit every attempt, in whatever manner may be made on the life of a fellow creature, for reparation satisfaction of injuries committed:—I rejoice that he did not essay the trial, nor incur the guilt.
          Yet shall not the injury you have done to his memory pass unavenged.—For offences such as your’s there is a punishment the inflicting of which, reason, religion, and the good order of society, equally not only permit but applaud;—that punishment I am inflicting, and will continue to inflict, until its measure be full.
          And now, Sir, on what transaction in the short life of Mr. Cresap will you fix to establish his infamy?—Like his father, from the time he entered upon life, he was actively and extensively engaged in pursuits, the success of which depended upon a good understanding and friendly intercourse with the Indians:—He had embarked in those pursuits a large portion of his fortune.—No one individual I believe had a greater stake than himself on the western side of the Alleghany mountains, or was more interested in the welfare and prosperity of those settlements, was he then likely to do any act which might expose them to the ravages of a relentless foe? At the moment the Indian hostilities commenced, he was on a journey to extend his researches into the wilderness, and to make new settlements therein, for which purpose he had incurred a heavy expence, all which was lost to him by reason of those hostilities.
          The inhabitants of that country, who best knew him, and were most intimately acquainted with all his conduct, never charged him with a single act, the tendency of which was to excite the Indians to make war upon them; and when in their danger they so fervently sought his assistance and protection, they never insinuated that he had been in any degree the cause of their being threatened with those calamities which they so greatly apprehended; on the contrary they expressed the deepest regret  that those measures had not been adopted, which he had recommended. I must now for a short time dismiss you, and am as before, With due respect,
          your very humble servant.
          
            Luther Martin
          
          
            
   
   This was a mistake, both Col. Cresap and his son lived on the Maryland side of the North branch of the Potomack, although both lived within a few hundred yards of Virginia.


          
          
            
   
   Many persons I am well satisfied, have possessed a disbelief of revalation from motives of vanity, having thereby to pass for men of soperior genius and abilities to the common class of mankind,—I differ from them so widely, that I always consider this want of belief one of the strongest proofs of the want of information or the want of understanding. For these sentiments the philosophers of the present age, have my free permission to bestow upon me as much of their pity or contempt as they please.


          
        